     Case 2:17-cv-00550-DN Document 113 Filed 11/05/20 PageID.820 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH


    CRIMINAL PRODUCTIONS, INC.,                             ORDER TERMINATING DISCOVERY

                            Plaintiff,                      Case No. 2:17-cv-00550-DN

    v.                                                      District Judge David Nuffer

    TROY REIGER, et al.,

                            Defendants.


         Based on the Motion to Terminate all Discovery Proceedings (the “Motion”) 1, and for

good cause showing,

         IT IS HEREBY ORDERED that the Motion is GRANTED. Discovery proceedings are

terminated as to the following defaulted Defendants:




         Signed November 5, 2020.

                                                      BY THE COURT

                                                      ________________________________________
                                                      David Nuffer
                                                      United States District Judge
1
 Docket no. 106, filed June 12, 2020. This motion also sought entry of default against these defendants. That relief
was granted by the Clerk’s Entry of Default Certificate on July 31, 2020, docket no. 110.
